Citation Nr: 1243651	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  07-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a higher initial evaluation for Meniere's disease, rated as 30 percent disabling prior to May 12, 2011, and as 60 percent disabling therefrom.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1967 to December 1968.  She had subsequent service in the Air Force Reserves from October 1980 to August 2001 with various periods of active duty for training (ACDUTRA).  

This matter originally came before the Board of Veterans' Appeals (Board) from a June 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for left ear hearing loss and vertigo (claimed as Meniere's disease) and awarded a 10 percent evaluation for each disability, effective October 10, 2000.  

In August 2010, the Board issued a decision denying the claims on appeal.  The Board then issued an order in November 2010 vacating that August 2010 decision and remanding the matter for further development.  Specifically, the remand was ordered to afford the Veteran a Board hearing.  

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in May 2011.  A transcript of the hearing has been associated with the claims file.  The claim was remanded in October 2011 for possible outstanding records and VA examinations.  The Board finds there has been substantial compliance with this remand.  

In August 2012, the RO issued a supplemental statement of the case and rating assigning a 30 percent rating for Meniere's disease (Diagnostic Code or DC 6205) from the beginning of the rating period to May 12, 2011, the date of the last Board hearing.  From May 12, 2011 onward the assigned rating was 60 percent.  As DC 6205 encompasses the prior ratings for left ear hearing loss (DC 6100) and vertigo (DC 6204), these ratings were discontinued.

The Board acknowledges Rice v. Shinseki, 22 Vet. App. 447 (2009), in which the Court held that an increased rating claim encompasses a claim for a total disability rating based on individual unemployability (TDIU), where raised by the record.  In this case, the record shows that the Veteran was employed- her May 2011 hearing testimony indicated that she had retired, and that her service-connected Meniere's disease had caused some difficulty in her employment- however, she has not contended that such disability precluded substantially gainful employment and thus the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record. 


FINDINGS OF FACT

1. Prior to May 12, 2011, the symptoms of Meniere's disease most closely approximated hearing impairment with vertigo less than once a month.  

2. Since May 12, 2011, the symptoms of Meniere's disease most closely approximate hearing impairment with vertigo and cerebellar gain occurring from one to four times per month.  


CONCLUSIONS OF LAW

1. Prior to May 12, 2011, the criteria for a rating in excess of 30 percent for Meniere's disease were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.87, DC 6205 (2012).  

2. Since May 12, 2011, the criteria for a rating in excess of 60 percent for Meniere's disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.87, DC 6205 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran received adequate notice regarding her original claim in May 2001.  Therefore, no further notice is needed under VCAA.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Veteran was provided several VA examinations which are fully adequate to rate the claim.  All service treatment records as well as private and VA medical records have been received.  Although the Veteran returned an authorization and consent form for Dr. D. in November 2011, the RO was unable to request the records in a timely manner and it expired.  In an August 2012 report of contact she stated that rather than delay the case further, she wanted VA to adjudicate the claim, stating that, in any case, Dr. D.'s records would only show prescription information.  There has been substantial compliance with the last Board remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  Here, the transcript of the May 2011 Board hearing shows the Veteran described the symptoms of her disability and responded to questions aimed at determining whether further information was needed to substantiate the claim.  Neither the Veteran nor her representative has raised complaints regarding the conduct of the hearing.  The Board finds the duties to notify and to assist have been met.  

Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease, disability, and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).  

The Court has also held that in a claim of disagreement with the initial rating assigned following a grant of service connection separate ratings can be assigned for separate periods of time, based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Meniere's syndrome is rated pursuant to 38 C.F.R. § 4.87, DC 6205.  A 30 percent rating is assigned for hearing impairment with vertigo less than once per month, with or without tinnitus.  A 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  A 100 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  Alternatively, Meniere's syndrome may be evaluated by separately rating vertigo (DC 6204), hearing impairment (DC 6100), and tinnitus (DC 6260), if that results in a higher overall rating.  However, an evaluation for hearing impairment, tinnitus, or vertigo will not be combined with a rating under DC 6205.  

Here, the Board has considered the other rating codes, but finds that they do not provide for an increased rating.  As the history of this claim shows, when the Veteran was rated separately for hearing loss of the left ear and vertigo (instead of under DC 6205), she only received 10 percent for each rating (combined 20 percent).  That is less than the current lowest rating (30 percent) for the first time period on appeal.  There is no rating greater than 30 percent under vertigo (DC 6204) or tinnitus (DC 6260).  As of the November 2011 VA audiology examination, the Veteran did not have hearing in the right ear for VA purposes; a higher rating cannot be obtained through that code.  See 38 C.F.R. §§ 3.383(a), 3.385, 4.85, 4.86, DC 6100.  As a result, the Board will focus its analysis on DC 6205.  

Prior to May 12, 2011

The Veteran was injured in 1997 while onboard an airplane during a period of ACDUTRA.  She was in a plane that lost altitude and dropped suddenly causing the Veteran to hit her head.  She underwent a left labyrinthectomy in December 1997, which resulted in an inability to hear out of her left ear.  In a June 2006 rating decision, the RO determined that this injury aggravated the Veteran's pre-existing Meniere's disease and resulted in the need for the surgery.  

The Veteran contended at a Board hearing in July 2004 (regarding her claim for service connection) that after the incident in service in March 1997), she noticed a little ringing in her ear.  (Transcript, p 7.)  At some point she felt like she had water in her ear.  Id.  At the time of the hearing, she worked as an office manager; it was not a loud or noisy environment with lots of noise.  (Transcript, p 8.)  She could no longer hear out of her left ear at all.  Id.  She described having "blackouts" for periods of time, but this was before her surgery.  (Transcript, p 9.)  She said there was "no more problems with equilibrium and the Meniere's."  (Transcript, p 10.)  Her hearing did not affect her ability to do her job; sometimes she had to ask people to repeat things if there was a lot of noise or turn her head to hear.  (Transcript, pp 10-11.)  

In her February 2007 notice of disagreement, filed after her initial ratings were assigned, she said she was totally deaf in the left ear and said it caused her problems with normal life.  She was startled all the time because she didn't hear people approach her desk.  She had problems hearing at meetings and with distortion.  She could not participate in certain recreational activities (snorkel, diving, etc).  She claimed she had dizziness with occasional staggering.  During these episodes, she could not even walk to the restroom without having to hold on to the wall.  However, she clarified that blackouts occurred only before 1998.  In her November 2007 appeal, she stated that background noises made it difficult to hear in groups.  She described staggering at work in the past, but did not say when it occurred.  

Records show the Veteran reported doing well with vertigo, but experiencing left ear deafness after her left labyrinthectomy in December 1997 (See January 1998 Dr. P. records).  In October 1998, a private record showed her surgery "cleared vertigo", but caused left ear deafness.  Several service treatment records show after the surgery she had deafness in the left ear but no vertigo or dizziness.  (See December 1997, May 1998, and August 1998 service treatment records.)  

At the January 2006 VA audiology examination, her chief complaint was left ear deafness and dizziness.  Her greatest difficulty was hearing out of her left ear.  The right ear was within normal limits and speech recognition was 100 percent for the right ear.  An ear disease VA examination from the same month related the history of the Veteran's Meniere's disease.  In 1995, she was taking medications for Meniere's disease.  It caused her symptomatic episodes of dizziness but did not cause any loss of consciousness and the episodes were not severe.  After 1997 it got worse; she claimed to be passing out and being unable to drive.  The episodes were more frequent and disabling.  She had surgery which resolved the episodic dizziness and blackouts.  It improved her work and driving.  But she lost hearing in the left ear.  This examination noted she walked with a normal gait.  

A July 2010 private audiology evaluation showed no complaints and good health; the Veteran was borderline mild high frequency hearing loss in the right ear (but still no showing of hearing loss for VA purposes); speech discrimination was 100 percent for the right ear.  

For this period, the Board finds that an increased rating beyond 30 percent is not warranted.  The evidence shows that the vertigo and dizziness resolved for many years after the surgery and into this time period on appeal (prior to May 12, 2011).  The Board finds the Veteran's statements, including of her denial of any Meniere's symptoms at the 2004 Board hearing, and the 2006 VA examination tend to show that a higher rating than 30 percent does not best approximate the disability picture of the Meniere's disease.  Attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus, were not shown during this time period.  38 C.F.R. § 4.87, DC 6205.  Other rating codes do not provide for an increase or are not applicable.  See 38 C.F.R. § 4.87, DCs 6200-6260.  

The Board has concluded a rating of 30 percent is warranted for the period prior to May 12, 2011.  The ratings in this case have already been staged and a further staged rating is not appropriate.  Hart, 21 Vet. App. 505.  As the reasonable doubt rule is not for application, an increase above 30 percent for this time period is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Since May 12, 2011

In May 2011, the Veteran testified at a Board hearing.  She said hearing out of only one ear could be disorienting.  (Transcript, p 4.)  She was retired, but before she retired she felt her hearing affected her chances for promotion because she struggled being able to hear well in meetings.  (Transcript, pp 8-9.)  She did not see her doctor for vertigo much because she was "not much of a complainer."  (Transcript, p 11.)  When asked how often she had or experienced dizziness or occasional staggering, she said: "Like I said, it-it's-it's, uh-randomly comes for you know having a day or two (sic)."  (Transcript, p 12.)  Sometimes it came back the next weekand sometimes it would not come back for two weeks.  (Transcript, pp 12-13.)  

She could drive but would refrain when she felt it "coming on."  (Transcript, p 14.)  When she got vertigo she went to bed.  (Transcript, p 15.)  She thought she looked intoxicated when she staggered and had to hold onto the wall.  Id.  Her main problem was balance issues.  (Transcript, p 16.)  After resting an hour she felt better.  (Transcript, p 17.)  

In November 2011, the Veteran attended several VA examinations.  The ear disease examiner noted the 1998 surgery had improved the vertigo.  Vertigo and dizziness were not constant and only occurred monthly for minutes or less; same for balance or gait problems.  There were no objective signs of staggering gait or imbalance.  The examiner found she retired due to age, duration or work and medical problems.  She was eligible to retire; also, her hearing loss and vertigo were a mild impediment to her work causing reduced effectiveness at her job.  

The diagnosis was chronic labyrinthitis and total hearing loss on the left.  It was characterized as having significant effects on her job, but there was no effect on usual daily activities.  She claimed while the hearing loss was stable, the vertigo had worsened.  Symptoms resolved until 2006; then vertigo symptoms partially recurred.  Currently, she now experienced one to four episodes of vertigo per month which lasted twenty to forty minutes.  She couldn't perform during the spells, but was normal after them for the rest of the day.  

At the VA audiology examination, the examiner found still no hearing loss for VA purposes in the right ear, but she did have sensorineural hearing loss.  The Veteran noted similar symptoms as before (hard to hear in meeting, difficult time localizing sound).  She did not report tinnitus.  An examination report addendum (for a vestibular evaluation) showed she reported staggering, a loss of balance, a spinning sensation and falling to one side.  She took medication when symptoms were severe.  She denied aural fullness and tinnitus.  Her last episode took place two weeks prior.  Dizziness could last 30 minutes to an hour or more.  These episodes were sometimes weekly, sometimes monthly and sometimes longer.  She described hanging on or sitting down when she felt like she could fall.  Clinic history for alcohol or medication prior to testing was negative.  Observation of eye movements and otoscopic examination of ears was also negative.  Videonystagmography was abnormal.  

For this period, the Board finds that an increased rating beyond 60 percent is not warranted.  The evidence shows that the vertigo and dizziness increased around the time of the last VA examination and were initially reported in May 2011.  The Board finds the Veteran's statements at the last Board hearing and 2011 VA examinations tend to show that a higher rating than 60 percent does not best approximate the disability picture of the Meniere's disease.  

While the Veteran did state that her episodes were somewhat unpredictable at the vestibular evaluation examination, she was very clear that she experienced one to four episodes of vertigo per month at the ear disease examination.  At the Board hearing, she said it seemed to happen roughly every other week.  (Transcript, pp 12-13.)  Based on the totality of the evidence, Board finds that hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, were not reliably shown during this time period.  38 C.F.R. § 4.87, DC 6205.  Other rating codes do not provide for an increase or are not applicable.  See 38 C.F.R. § 4.87, DCs 6200-6260.  

The Board has concluded a rating of 60 percent is warranted for the period prior to May 12, 2011.  The ratings in this case have already been staged and a further staged rating is not appropriate.  Hart, 21 Vet. App. 505.  As the reasonable doubt rule is not for application, an increase above 60 percent for this time period is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations, but the evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Meniere's disease.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.  


ORDER

Prior to May 12, 2011, an initial evaluation in excess of 30 percent for Meniere's disease is denied.  

Since May 12, 2011, an initial evaluation in excess of 60 percent for Meniere's disease is denied.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


